DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 10,592,377) in view of Bennett et al. (US 2005/0097088 A1).
Regarding claims 1 and 12, Cook discloses a database system and method  (see Fig.7) comprising: a database (720) including code corresponding to a web page; and a server (715) coupled to the database (720) and a network (710) to: provide the code corresponding to the web page to a client (user device 705) coupled to the network (710), the code being executable by the client to provide one or more requests to the server over the network and determine a first set of 
Cook fails to disclose creating a log entry in the database.
Bennett et al. teach creating a log entry in the database (para. [0028]-[0031]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bennett et al. with the teaching of Cook in order to provide effective technique for analyzing the performance of websites.
Regarding claim 2, Cook discloses establishing, by the server, the association between the first set of performance metrics and the second set of performance metrics for a first request of the one or more requests using a tracing identifier (claim 1: identifying, at a server, a first website being accessed by a user device; obtaining, with the server, a first set of website performance metrics for the first website; executing selected performance tests on the 

Cook fails to disclose creating a log entry in the database.
Bennett et al. teach creating a log entry in the database (para. [0028]-[0031]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bennett et al. with the teaching of Cook in order to provide effective technique for analyzing the performance of websites.
Regarding claim 4, Cook discloses maintaining the association comprises the server generating a message including the first set of performance metrics, the second set of performance metrics and the tracing identifier (see Fig.7, Col.14, line 54-Col.16, line 59, Claims 1, 10). 
Regarding claim 7, Cook discloses the code comprising a reference to a script file maintained in a database, wherein providing the web page comprises: receiving, by the server from the client, a request for the script file during loading of the web page; obtaining, by the server, the script file from the database; and 
Regarding claim 8, Cook discloses the client executes the script file to assign tracing identifiers to the one or more requests and provide the tracing identifiers to a monitoring application program interface at the server, wherein the monitoring application program interface maintains the association between the first set of performance metrics and the second set of performance metrics using the tracing identifiers (see Fig.7, Col.14, line 54-Col.16, line 59, Claims 1, 10).
Regarding claim 9, Cook discloses the script file comprises a JavaScript file (see Fig.7, Col.14, line 54-Col.16, line 59). 
Regarding claim 10, Cook discloses the reference precedes executable portions of the code for the web page corresponding to the one or more requests (see Fig.7, Col.14, line 54-Col.16, line 59). 
Regarding claim 11, Cook discloses a computer-readable medium having instructions stored thereon that are executable by a processing system of the server perform the method (see Fig.7, Col.14, line 54-Col.16, line 59). 
Regarding claim 13, Cook discloses the code comprises a script executable by the client to assign, to each of the one or more requests, a tracing identifier provided to the server with each of the one or more requests; and maintains the 
Cook fails to disclose the log entry.
Bennett et al. teach the log entry in the database (para. [0028]-[0031]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bennett et al. with the teaching of Cook in order to provide effective technique for analyzing the performance of websites.
Regarding claim 14, Cook discloses the script comprises a file maintained in the database and referenced by the code (see Fig.7, Col.14, line 54-Col.16, line 59).
Regarding claim 15, Cook discloses the file comprises a JavaScript file (see Fig.7, Col.14, line 54-Col.16, line 59). 
Regarding claim 17, Cook discloses a monitoring application program interface at the server receives the first set of performance metrics (see Fig.7, Col.14, line 54-Col.16, line 59, Claims 1, 10).
Cook fails to disclose creating the log entry.

Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bennett et al. with the teaching of Cook in order to provide effective technique for analyzing the performance of websites.
Regarding claims 18-19, Cook discloses a distributed method of monitoring loading performance of a web page associated with a virtual application provided by an application server, the method comprising: providing, by the application server, code for the web page to a client over a network, wherein the code includes a monitoring script preceding an executable portion for a server request, the client executing the monitoring script to assign a tracing identifier to the server request; receiving, by the application server, the server request and the tracing identifier from the client; determining, by the application server, a server-side performance metric associated with responding to the server request; receiving, by the application server, a client-side performance metric associated with the tracing identifier; and maintaining, by the application server, an association between the server-side performance metric associated with responding to the server request and the client-side performance metric 
Cook fails to disclose creating the log entry in the database.
Bennett et al. teach creating a log entry in the database (para. [0028]-[0031]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bennett et al. with the teaching of Cook in order to provide effective technique for analyzing the performance of websites.
Regarding claims 20, Cook discloses configuring, by the application server, a database to determine a database performance metric in connection with .
Claims 5-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 10,592,377) in view of Bennett et al. (US 2005/0097088 A1) as applied to claim1 above, and further in view of Mathur (US 2019/042405 A1).
Regarding claims 5, Cook discloses determining the second set of performance metrics comprises determining a server-side performance metric; receiving the first set of performance metrics comprises receiving a client-side performance metric associated with the first request; and maintaining the association comprises maintaining the association between the server-side performance metric and the client-side performance metric using a tracing identifier associated with the first request (see Fig.7, Col.14, line 54-Col.16, line 59, Claims 1, 10). 

Mathur teaches determining a server-side performance metric based on a timing associated with a first request of the one or more requests (para. [0042]-[0043]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Mathur with the teaching of Cook in view of Bennett et al. in order to provide intelligently loading components in a web page based on user usage characteristics and/or performance metrics.
Regarding claim 6, Cook discloses instructing, by the server, a database to determine a database performance metric associated with the first request; and receiving, by the server, the database performance metric from the database, wherein maintaining the association comprises maintaining the association between the server-side performance metric, the client-side performance metric, and the database performance metric using the tracing identifier  (see Fig.7, Col.14, line 54-Col.16, line 59, Claims 1, 10). 
Regarding claims 16, Cook discloses the first set of performance metrics comprises a browser performance time for each of the one or more requests; the 
Cook fails to disclose the log entry and the browser performance time for the respective request, and the server performance time for the respective request.
Bennett et al. teach the log entry in the database (para. [0028]-[0031]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bennett et al. with the teaching of Cook in order to provide effective technique for analyzing the performance of websites.
Mathur teaches the browser performance time for the respective request, and the server performance time for the respective request(para. [0042]-[0043]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Mathur with the teaching of Cook in view of Bennett et al. in order to provide intelligently loading components in a web page based on user usage characteristics and/or performance metrics.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862